18 N.J. 466 (1955)
114 A.2d 260
RUTH GALLER, INDIVIDUALLY, ETC., PARTNERS TRADING AS GALLER 7-UP BOTTLING COMPANY, PLAINTIFFS-APPELLANTS,
v.
CHARLES SLURZBERG, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 16, 1955.
Decided May 31, 1955.
Mr. Joseph A. Davis argued the cause for the appellants (Mr. William A. Kaufmann, attorney; Messrs. O'Mara, Schumann, Davis & Lynch, of counsel).
Mr. Abraham J. Slurzberg argued the cause for the respondents (Mr. August W. Heckman, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge CLAPP in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, WACHENFELD, JACOBS and BRENNAN  5.
For reversal  Justices OLIPHANT and BURLING  2.